Citation Nr: 1532863	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from May 1964 to May 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA medical records that were reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran should be scheduled for a VA examination and opinion to determine the etiology of the Veteran's hepatitis C on both a direct and secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  The Veteran has contended on multiple occasions he was informed by VA medical personnel that medication used to treat his service-connected arthritis of multiple joints and service-connected psoriasis caused the development of hepatitis C.  See July 2006 claim; November 2007, December 2009 Veteran's statements; December 2008 NOD; October 2011 spouse statement; October 2011 VA Form 9.  No examination or etiological opinion is of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an appropriate clinician to determine the etiology of the Veteran's current hepatitis C.  Access to Virtual VA and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's hepatitis C began during or is otherwise causally related to the Veteran's active service, to include any in-service risk factors?  In rendering this opinion, the examiner should discuss any risk factors discussed by the Veteran pre-service, in-service and post-service and the likelihood of hepatitis C infection due to each risk factor.  Possible risk factors can include the following:  intravenous drug use; intranasal cocaine use; high-risk sexual activity; hemodialysis; tattoos or body piercings; the sharing of toothbrushes or razor blades; acupuncture with non-sterile needles; exposure to contaminated blood or fluids as a health care worker; or blood transfusion or organ transplants prior to 1992.  

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's hepatitis C was caused or aggravated by medication taken for the Veteran's service-connected arthritis of multiple joints and service-connected psoriasis.

(c) In rendering the above opinions, the examiner must consider and address the following evidence:  1) the Veteran's statements that he was informed by VA medical personnel that medication (including Methotrexate) used to treat his service-connected arthritis of multiple joints and service-connected psoriasis caused the development of hepatitis C (see July 2006 claim; November 2007, December 2009 Veteran's statements; December 2008 NOD; October 2011 spouse statement; October 2011 VA Form 9); 2) the STRs, which are negative for hepatitis C; 3) a March 1983 VA laboratory test (a serum glutamic pyruvic transaminase (SGPT) test) was assessed as high; 4) VA treatment records and VA examinations of record which document the first diagnosis of hepatitis C in 1997 or 1998; 5) the Veteran's reports of several instances of hepatitis treatment prior to 1997 or 1998, and 6) a June 2006 VA record indicated that the Veteran's hepatitis C severely limits the options for the treatment for his arthritis as immunosuppressive medications used in psoriatic arthritis are contraindicated when one has a hepatitis C diagnosis. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the consider all of the evidence of record and readjudicate the service connection for hepatitis C issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

